Citation Nr: 0028859	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  98-19 707	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas




THE ISSUE

Entitlement to an effective date earlier than June 30, 1997, 
for an award of a total rating based on individual 
unemployability.




REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law






INTRODUCTION

The veteran served on active duty from April 1972 to November 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas, which granted a total rating based on 
individual unemployability effective from June 30, 1997.  The 
veteran has perfected an appeal of the effective date to the 
Board.

The Board remanded the case for further development of the 
evidence in November 1999.


FINDINGS OF FACT

1.  On June 30, 1997, the RO received an informal claim from 
the veteran for a total rating based on individual 
unemployability.

2.  In May 1998, the RO received VA Form 21-8940, Veteran's 
Application for Increased Compensation Based on 
Unemployability.

3.  A VA outpatient examination report, dated October 23, 
1996, contained similar findings to those of examiners in 
examination reports dated in October 1997 and January and 
April 1997 where GAF scores reflecting severe impairment with 
occupational functioning were assigned.


CONCLUSION OF LAW

An effective date earlier than June 30, 1997, -- 
specifically, October 23, 1996, -- for a total rating based 
on individual unemployability is warranted in this case.  
38 U.S.C.A. § 5110(a), (b)(1) (West 1991); 38 C.F.R. § 3.400 
(1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection has been in effect for schizophrenia since 
the 1970s.  In February 1989, the Board denied an increased 
rating for the service-connected schizophrenia which was 
rated 30 percent disabling.  In August 1992, the RO denied a 
May 1992 claim for an increased rating for the 
service-connected schizophrenia.  The veteran did not appeal 
the rating decision and it became final.  38 U.S.C.A. 
§ 7105(c) (West 1991).

In September 1995, the veteran applied for 
nonservice-connected pension benefits.  In an April 1996 
rating decision, the RO continued the 30 percent rating for 
service-connected schizophrenia and granted 
nonservice-connected pension benefits on an extraschedular 
basis.  The veteran did not appeal this rating decision and 
it became final.  38 U.S.C.A. § 7105(c) (West 1991).

On June 30, 1997, the RO received a letter from the veteran's 
attorney claiming a total rating based on individual 
unemployability due to service-connected disability.  In May 
1998, the RO received VA Form 21-8940, Veteran's Application 
for Increased Compensation Based on Unemployability.

Pursuant to this claim, the RO obtained VA outpatient records 
dated from 1996 to 1998.  These records include notations 
that show that in October 1997 and in January and April 1998 
examiners assigned global assessment of function (GAF) 
designations that were quite low, specifically, 22, 25, and 
30, a range indicating behavior considerably influenced by 
delusions and hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas of or some danger of hurting self or others.  See 
Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 
(1994).  On a June 1998 VA examination, the examiner assigned 
a GAF of 47 indicating serious symptoms.

In a June 1998 rating decision, the RO granted a total rating 
based on individual unemployability and assigned June 30, 
1997, the date of the veteran's informal claim for a total 
rating based on individual unemployability was received.  The 
veteran appealed the effective date to the Board, and in 
November 1999 the Board remanded the case to obtain certain 
private medical records which were received by the RO on 
remand in December 1999.

The effective date of award of benefits based upon the 
veteran's claim for a total rating based on individual 
unemployability which was received in June 1997 is controlled 
by the provisions of 38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. 
§ 3.400(a), (o).  Those sections provide that an award of 
increased compensation is payable from the date of receipt of 
claim or the date entitlement arose, whichever is later, 
except that payment may be made from the earliest date as of 
which it is factually ascertainable that an increase in 
disability had occurred if a claim is received within one 
year from that date.  The Board also notes that the date of a 
report of examination or hospitalization by the VA will be 
accepted as the date of receipt of a claim.  38 C.F.R. §§ 
3.155, 3.157(b)(1).  The date of receipt of evidence from a 
private physician or layman will be accepted as an informal 
claim when the evidence furnished is within the competence of 
the physician or lay person and shows the reasonable 
probability of entitlement to benefits.  38 C.F.R. 
§ 3.157(b)(2).

In this case, most of the evidence in the claims file, 
including private progress notes and VA outpatient reports 
dated earlier than June 30, 1997, consists of minimal 
treatment notations rather than complete reports of 
examination, and does not give any indication that the 
service-connected schizophrenia had worsened or that the 
veteran had become unemployable by reason of the 
service-connected disorder.  Among the earliest indications 
of an increase in disability were the low GAF designations on 
the VA outpatient records dated in October 1997 and April 
1998.  However, a VA outpatient record dated October 23, 
1996, does provide a report of a complete examination, 
including mental status evaluation, and, although the 
examiner did not record a GAF designation, the report 
reflects some of the same findings, including audio and 
visual hallucinations, recorded on the records in October 
1997 and in 1998 where low GAF designations were assigned.  
Similar VA outpatient notes were recorded in November 1996.  
However, on a private medical record dated December 1996, it 
was noted that the veteran was "in remission from psychotic 
symptoms".

Notwithstanding the December 1996 private record, the Board 
concludes that it was factually ascertainable from the 
October 23, 1996, VA outpatient examination that the 
veteran's service-connected schizophrenia had worsened to the 
extent that the veteran had become unemployable by reason of 
the service-connected disorder.  Accordingly, the Board 
concludes that that claim for an effective date earlier than 
June 30, 1997, may be granted, and October 23, 1996, may be 
assigned as the effective date for the increase.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2).


ORDER

An effective date earlier than June 30, 1997, -- 
specifically, October 23, 1996, -- for a total rating based 
on individual unemployability is granted.



		
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 

